Hatfield, Judge,
delivered the opinion of the court:.
This is an appeal from a judgment of the United States Customs Court.
Merchandise, consisting of so-called finder lenses, some imported under the Tariff Act of 1922, the other under the Tariff Act of 1930, was assessed for duty by the collector at the port of Los Angeles, Calif., as “photographic lenses,” at 45 per centum ad valorem under paragraphs 228 and 228 (b) of the Tariff Acts of 1922.and 1930, respectively.
The importer protested, claiming that the imported merchandise was not dutiable as “photographic lenses”, but that it was properly dutiable as parts of cameras at 20 per centum ad valorem under paragraphs 1453 and 1551 of the respective tariff acts.
Alternative claims were made in the protests, but in view of the fact that counsel for the importer stated to the trial court that the merchandise was dutiable as parts of photographic cameras, and as no other claims were urged by counsel for the importer, the trial court disposed of the case upon the theory that the sole issue presented was whether the merchandise was dutiable as “photographic lenses”, as assessed by the collector, or as parts of cameras, as claimed by the importer.
The competing paragraphs, so far as pertinent,'read as follows: Tariff Act of 1922:
Par. 228. * * * photographic and projection lenses, * * * and other optical instruments, and frames and mountings for the same; all the foregoing not specially provided for, 45 per centum ad valorem.
Par. 1453. Photographic cameras and parts thereof, not specially provided for, 20 per centpm ad valorem * * *.

Tariff Act of 1980:

Par. 228 (b) * * * photographic or projection lenses, * * * all optical instruments, frames and mountings therefor, and parts of any of the foregoing; all the foregoing, finished or unfinished; not specially provided for, 45 per centum ad valorem.
Par. 1551. Photographic cameras and parts thereof, not specially provided for, 20 per centum ad valorem: Provided, That if the photographic lens is the component in chief value of the camera or of the part in which it is .imported, such camera or part, including the photographic lens, shall be dutiable at the rate applicable to such photographic lens when imported separately * * *.
Exhibits I and II were introduced on the trial below as being representative of the imported merchandise. They were described in the decision of the trial court as follows:
An examination of exhibit 1 indicates it is far from being “a plain piece of glass.” It is a rectangular piece of heavy glass which appears to have been cut from a *546convexo-concave lens, being convex on one side and slightly concave on the other. This article is a trifle over 3inches in length by a little under 2 inches in width. It is about half an inch thick at its greatest thickness, tapering to about three-sixteenths inch in thickness at the ends. All 4 edges are ground, and the front and back of the article are polished.
Exhibit 2 is very similar, but is composed of a smaller and thinner piece of glass than exhibit 1. It is flat, instead of being concave on one side. This side appears to have been ground. The 4 edges are also ground. The convex side is polished.
The importer called but one witness, G. A. Mitchell, a mechanical engineer in its employ. He testified that the importer was engaged in the manufacture of motion-picture equipment, and accessories for motion-picture cameras; that Exhibits I and II were parts of an article known as a “finder”; that a “finder” is a “complete instrument.” When asked how a “finder” is used in connection with a motion-picture camera, the witness said:
—A. Well, it doesn’t seem to be used in connection with the camera. For instance, if a director is going out looking for locations, he would take this along, this finder itself, illustrative exhibit A. He would take that along to look through that, and that delineates his field, and he could pick out his composition from that. Afterwards this is placed on the side of the camera, this same exhibit A is placed on the side of the camera, and the cameraman looks through that while taking the picture, so he knows the field of view.
Q. In your experience, how often have you seen these finders used in connection with motion picture cameras? — A. Oh, many hundreds of times.
Q. Would you say that they are universally used in connection with motion picture cameras? — A. Well, every motion picture camera has a finder of some sort, whether it is our make or not, they have some sort of a finder.
Q. And this particular finder is your make of finder for use in a motion picture camera? — A. Yes.
On redirect examination, be said:
It Q. Have you ever seen a camera without some sort of a finder lens attached to it? — A. Yes.
It Q. Is that common or is that unusual? — A. Well, they are all detachable, so you can see it any time without finders. They are commonly used with some sort of a finder.
R Q. In use, I am referring to. Have you ever seen any in use without some kind of a finder? — A. Yes.
R Q. Often, or is it uncommon?' — A. No, it is uncommon when they are used that way.
R Q. Would you Hate that although a picture could he taken without a finder lens, yet a finder lens is essential for the proper taking of a picture? — A. It is not essential, no. It is a great convenience.
R Q. It is as essential as the iripodl — -A. No.
R Q. It is not as essential as the tripod?- — A. No.
R Q. What do they use as a substitute to a finder lens, I mean, when the finder lens is not used? — A. They usually line up across the corners of the camera, have some sighting marks on the camera and use it that way.
R Q. Is that a common practice? — A. No, it is not.
R Q. That is an unusual practice? — A. Yes.
*547E Q So that the usual practice is to use a finder lens in connection with the camera, is that right? — A. Yes. (Italics ours.)
He further testified that tbe lenses, of which Exhibit I is representative, were magnifying lenses and magnified the image. When asked whether Exhibit I was used to magnify the image in a motion-picture camera, the witness said: "No. This is an accessory which is merely a viewing device.” With regard to the merchandise represented by Exhibit II, he said that it was “the image-receiving surface in the same instrument — [the finder].” He then stated that the lenses, represented by Exhibit I, were not photographic lenses, because they were not corrected for “chromatic aberration”; that they were known as “meniscus” lenses; and that those represented by Exhibit II were “plano-convex” lenses, and were not, and could not be, used as photographic lenses.
The trial court held that the lenses represented by Exhibit I were photographic lenses, and properly classified as such by the collector; that those represented by Exhibit II were not photographic lenses; that they were parts of photographic cameras, and dutiable as such. Judgment was entered accordingly.
The Government appealed from that part of the judgment holding that the merchandise represented by Exhibit II was dutiable as parts of cameras.
It may be said at the outset that the burden was upon the importer on the trial below to establish not only that the collector’s classification was wrong, but that its claim that the merchandise here involved, of which Exhibit II is representative, was dutiable as parts of photographic cameras was right.
It clearly appears from the record that the involved merchandise is a part of a so-called “finder”; that a “finder” is a “complete instrument”; that it is not, according to the witness, “essential for the proper taking of a picture”, but “is a great convenience”; that it is not as essential in the taking of a picture as is a tripod. Accordingly, if any consideration is to be given to the testimony of the only witness in the case, “finders”, of which the involved merchandise is a part, are not integral, constituent, or component parts of photographic cameras, but are mere accessories which are of great convenience in the use of motion-picture cameras. Obviously, then, a mere part of a “finder” is not a part of a photographic camera.
This conclusion is in accord with our decision in the case of United States v. Willoughby Camera Stores, Inc., 21 C. C. P. A. (Customs) 322, T. D. 46851, where it was held that, although it was necessary to use tripods as supports for “view cameras, copying cameras, [and] photo-engraving cameras”, they were not “for that reason, integral, constituent, or component parts of such cameras. The most that can be said is that the two articles — a tripod and a camera — are *548designed to be used together, one as a support for the other, and that they are chiefly so used.” The court further stated that—
It is a well-established rule that a “part” of an article is something necessary to the completion of that article. It is an integral, constituent, or component part, without which the article to which it is to be joined, could not function as such article. Welte & Sons v. United States, 5 Ct. Cust. Appls. 164, T. D. 34249; United States v. American Steel & Copper Plate Co., 14 Ct. Cust. Appls. 139, T. D. 41673; Peter J. Schweitzer, Inc. v. United States, 16 Ct. Cust. Appls. 285, T. D. 42872, and cases cited therein; United States v. John Wanamaker, 16 Ct. Cust. Appls. 548, T. D. 43266.
The mere fact that two articles are designed and constructed to be used together, does not necessarily make either a part of the other. Columbia Shipping Co. et al. v. United States, 11 Ct. Cust. Appls. 281, T. D. 39085; United States v. Kalter Mercantile Co. et al., 11 Ct. Cust. Appls. 540, T. D. 39680.
It may be that the involved lenses are parts of photographic cameras. However, the evidence of record, upon which this case must be decided, does not warrant such a finding. We must hold, therefore, that the conclusion reached by the trial court is contrary to the evidence, and should be reversed. In so holding, we do not wish to be understood as expressing any opinion as to the proper dutiable classification of merchandise like that here involved.
For the reasons stated, the judgment of the trial court, holding the involved lenses dutiable as parts of cameras, is reversed.